Exhibit 10.14

 

  THIRD AMENDMENT AND WAIVER dated as of June 11, 2007 (this “Amendment”) to the
Credit Agreement dated as of December 22, 2003 (as amended by the First
Amendment dated as of February 1, 2006, as amended by the Second Amendment dated
as of April 26, 2007 and as further amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among BLACKSTONE GROUP HOLDINGS L.P.
(the “Borrower”), the Lenders from time to time parties thereto and JPMORGAN
CHASE BANK, N.A. (as successor to JPMorgan Chase Bank), as administrative agent
for such Lenders (in such capacity, the “Administrative Agent”).

WHEREAS the Borrower has requested that the Lenders (a) waive compliance with
the provisions of the Loan Documents to the extent necessary to permit the
initial public offering (the “IPO”) of the shares of common stock of the
Blackstone Group L.P. (the “Issuer”) as more fully described in the Amendment
No. 4 to the Form S-1 filed on June 11, 2007 by the Issuer with the SEC,
(b) waive any inaccuracies in the representations and warranties set forth in
Article III of the Credit Agreement to the extent that such inaccuracies result
from the consummation of the IPO, (c) waive compliance with paragraphs
(a) through (e) of Section 5.04, (d) waive compliance with Section 5.10 of
Article V and Article VI of the Credit Agreement and (e) waive compliance with
any provision of the Loan Documents to the extent such provision requires the
existence of the Borrowing Base, in each case, through (and including) the
Waiver Termination Date (as defined below). The waivers described to in this
recital are referred to as the “IPO Waivers”.

WHEREAS the Borrower has requested that the Lenders increase the aggregate
Commitments to $1,350,000,000.

WHEREAS the Borrower has requested that the Guarantors be released from their
obligations under the Loan Documents.

WHEREAS Blackstone Holdings I L.P., Blackstone Holdings II L.P., Blackstone
Holdings III L.P., Blackstone Holdings IV L.P. and Blackstone Holdings V L.P.
(collectively, the “New Guarantors”) have agreed to, jointly and severally,
guarantee payment of the Loan Document Obligations.

WHEREAS the Borrower has requested that the Waiver Termination Date be the date
that is 180 days following the consummation of the IPO.

WHEREAS the Borrower, each of the Lenders and the Administrative Agent have
agreed, on the terms and subject to the conditions set forth herein, to amend
the Credit Agreement and waive compliance with certain provisions of the Credit
Agreement, all as set forth herein.

NOW, THEREFORE, in consideration of the above premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Each capitalized term used but not defined herein
shall have the meaning assigned to it in the Credit Agreement (as amended
hereby).

SECTION 2. Amendment to the Credit Agreement. Effective as of the Third
Amendment Effective Date (as defined below), the Credit Agreement is hereby
amended as follows:

(a) the definitions of “Audited Guarantor Entity” and “Guarantor” in
Section 1.01 of the Credit Agreement are deleted in their entirety and each
reference in the Loan Documents to such terms (other than the references in
Sections 3.05 and 3.08(b) of the Credit Agreement, which shall be deleted) is
replaced with a reference to the “New Guarantors”.



--------------------------------------------------------------------------------

(b) the definitions in Section 1.01 of the Credit Agreement of the terms set
forth below are amended to read in their entirety as follows:

“Extended Loan Parties” means the Borrower and the New Guarantors.

(c) Section 1.01 of the Credit Agreement is amended to add definitions of the
following terms in appropriate alphabetical order:

“New Guarantors” means Blackstone Holdings I L.P., Blackstone Holdings II L.P.,
Blackstone Holdings III L.P., Blackstone Holdings IV L.P., Blackstone Holdings V
L.P. and any other Person that is required to execute or executes a Supplement
to the Guarantee Agreement and the Indemnity, Subrogation and Contribution
Agreement pursuant to Section 4(c) of the Third Amendment and Waiver.

“New Guarantors’ Partners’ Capital” shall mean, at any time, the combined
consolidated partners’ capital of the New Guarantors, determined in accordance
with GAAP.

“IPO” means the initial public offering of the shares of common stock of
Blackstone Group L.P.

“Recourse Indebtedness” means, of any Person, Indebtedness (other than
Indebtedness which is non-recourse to such Person) for borrowed money of such
Person which appears on a balance sheet of such Person in accordance with GAAP.

“Reorganization Date” means the date on which the corporate reorganization of
the Blackstone companies will be consummated preceding the IPO.

“Third Amendment and Waiver” means the Third Amendment and Waiver dated as of
June 11, 2007 to this Agreement.

“Third Amendment Effective Date” means the first date on which the conditions to
effectiveness of the Third Amendment and Waiver were satisfied in accordance
with the terms thereof.

“Waiver Termination Date” means the date that is 180 days following the
consummation of the IPO.

(d) Section 1.01 of the Credit Agreement is amended by adding the following at
the end of the definition of “Applicable Rate”:

Notwithstanding the foregoing, the Applicable Rate shall be determined in
accordance with Category 2 for the period from the Reorganization Date to the
Waiver Termination Date.

(e) Section 1.01 of the Credit Agreement is amended by deleting the amount
“$20,000,000” from the definition of “Material Indebtedness” and substituting
therefor the amount “$100,000,000”.

(f) Schedule 2.01 to the Credit Agreement is amended to read in its entirety as
set forth on Exhibit A hereto.

(g) Section 3.06 of the Credit Agreement is amended by deleting the date
“December 31, 2002” and substituting therefor the words “the Reorganization
Date”.

(h) Section 3.11 of the Credit Agreement is amended by deleting the phrase
“which are subject to Section 6.02”.

(i) Section 5.07 of the Credit Agreement is amended by adding at the end thereof
the phrase “; in each case subject to applicable confidentiality agreements”.

 

2



--------------------------------------------------------------------------------

(j) Article VII of the Credit Agreement is amended by deleting from paragraph
(i) the amount “$20,000,000” and substituting therefore the amount
“$100,000,000”.

(k) Article VII of the Credit Agreement is amended by adding the following
paragraph (m):

(m) On or prior to the Waiver Termination Date, the Commitments shall not have
been terminated and the Loans and other amounts outstanding hereunder shall not
have been paid in full.

(l) Section 9.02(b) of the Credit Agreement is amended by deleting the word “or”
before clause (v) and inserting the following at the end of the first proviso:

“or (v) amend or otherwise modify, or waive an Event of Default under paragraph
(m) of Article VII without the written consent of each Lender;”

SECTION 3. Release of Guarantors. Effective as of the Reorganization Date, the
Lenders agree that each of the entities set forth on Exhibit B hereto is hereby
released from its obligations as a Guarantor under the Loan Documents.

SECTION 4. Waiver of Certain Provisions; Interim Covenants.

(a) Effective as of the Third Amendment Effective Date, the Lenders agree to the
IPO Waivers.

(b) Within five Business Days after consummation of the IPO or 15 Business Days
after the Third Amendment Effective Date, whichever occurs first, the Borrower
shall repay outstanding Loans, and shall reduce the aggregate Commitments, so
that after giving effect to such repayment and reduction the aggregate principal
amount of Loans and the aggregate Commitments shall not exceed $1,000,000,000.

(c) From and after the Third Amendment Effective Date, the Borrower shall not
permit the total combined Recourse Indebtedness of the New Guarantors to exceed
100% of the total combined New Guarantors Partners’ Capital at any time.

(d) Not later than November 30, 2007, the Borrower shall deliver to the
Administrative Agent the unaudited consolidated balance sheet and consolidated
statements of income and cash flows of Blackstone Group L.P. showing the
financial condition of Blackstone Group L.P. and its consolidated subsidiaries
as of the close of the fiscal quarter ending on September 30, 2007 and the
results of its and its consolidated subsidiaries’ operations during such fiscal
quarter and the then elapsed portion of the fiscal year (to the extent
available), all certified by a financial officer of Blackstone Group L.P. as
fairly presenting the financial condition and results of operations of
Blackstone Group L.P. on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

(e) During the period (from and including) the Third Amendment Effective Date
through (and including) the Waiver Termination Date, the Borrower will cause,
within 10 Business Days after the organization of any newly created holding
company which has substantially the same function as the New Guarantors such
newly created holding company to enter into the Guarantee Agreement and the
Indemnity, Subrogation and Contribution Agreement, in each case to the extent
entering into such agreement would not result in a material adverse tax or legal
consequences to such newly created holding company or its affiliates.

(f) Each of the agreements, covenants and conditions set forth in
paragraphs (b), (c), (d) and (e) above will be deemed to be an agreement,
covenant or condition of or applicable to the Borrower under the Credit
Agreement, and any failure by the Borrower to observe or perform any such
agreement, covenant or condition will give rise to an Event of Default under
paragraph (d) of Article VII of the Credit Agreement.

(g) The amendments and waivers set forth in Sections 2, 4, 5 and 6 of this
Amendment will automatically expire and be of no force or effect, with the same
effect as if such amendments had never been made or such waivers had never been
granted, and without the necessity of any action by the Administrative Agent or
any Lender, on the Waiver Termination Date, except that, notwithstanding the
foregoing, the New Guarantors shall continue to guarantee the Loan Document
Obligations after the Waiver Termination Date.

 

3



--------------------------------------------------------------------------------

(h) The amendments and waivers set forth in Sections 2, 3, 4, 5 and 6 of this
Amendment will automatically expire and be of no force or effect, with the same
effect as if such amendments had never been made or such waivers had never been
granted, and without the necessity of any action by the Administrative Agent or
any Lender, if the IPO shall not have been consummated within 15 Business Days
following the Third Amendment Effective Date.

SECTION 5. Amendment to the Guarantee Agreement. Effective as of the Third
Amendment Effective Date, the Guarantee Agreement is hereby amended as follows:

(a) the first sentence of Section 19 of the Guarantee Agreement is amended to
read in its entirety as follows:

“Pursuant to Section 4(e) of the Third Amendment and Waiver, certain newly
created holding companies are required to enter into this Agreement as a
Guarantor on or prior to the time set forth in Section 4(e) of the Third
Amendment and Waiver.”

(b) the second sentence of recital C. of Annex 1 to the Guarantee Agreement is
amended to read in its entirety as follows:

“Pursuant to Section 4(e) of the Third Amendment and Waiver, certain newly
created holding companies are required to enter into this Agreement as a
Guarantor on or prior to the time set forth in Section 4(e) of the Third
Amendment and Waiver.”

SECTION 6. Amendment to the Indemnity, Subrogation and Contribution Agreement.
Effective as of the Third Amendment Effective Date, the Indemnity, Subrogation
and Contribution Agreement is hereby amended as follows:

(a) the first sentence of Section 12 of the Indemnity, Subrogation and
Contribution Agreement is amended to read in its entirety as follows:

“Pursuant to Section 4(e) of the Third Amendment and Waiver, certain newly
created holding companies are required to enter into this Agreement on or prior
to the time set forth in Section 4(e) of the Third Amendment and Waiver.”

(b) the second sentence of recital C. of Annex 1 to the Indemnity, Subrogation
and Contribution Agreement is amended to read in its entirety as follows:

“Pursuant to Section 4(e) of the Third Amendment and Waiver, certain newly
created holding companies are required to enter into this Agreement as a
Guarantor on or prior to the time set forth in Section 4(e) of the Third
Amendment and Waiver.”

SECTION 7. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that after giving effect
hereto:

(a) this Amendment has been duly authorized, executed and delivered by it, and
each of this Amendment and the Credit Agreement as amended hereby constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms;

(b) no Default or Event of Default has occurred and is continuing; and

(c) all representations and warranties of the Borrower contained in the Credit
Agreement are true and correct in all material respects as of the date hereof
(except with respect to representations and warranties expressly made only as of
an earlier date, which representations were true and correct in all material
respects as of such earlier date, and except to the extent such representations
and warranties have been waived by the Lenders in accordance with Section 4
hereof).

 

4



--------------------------------------------------------------------------------

SECTION 8. Effectiveness. This Amendment shall become effective as of the first
date (the “Third Amendment Effective Date”) on which:

(a) the Administrative Agent shall have received counterparts hereof duly
executed and delivered by the Borrower and each of the Lenders;

(b) the Administrative Agent shall have received such favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Third
Amendment Effective Date) of Simpson Thacher & Bartlett LLP, counsel for the
Extended Loan Parties, as it shall reasonably request relating to this
Amendment, the Guarantee Agreement, the Indemnity, Subrogation and Contribution
Agreement, the Extended Loan Parties and the transactions contemplated hereby,
all in form and substance reasonably satisfactory to the Administrative Agent.
The Extended Loan Parties hereby request such counsel to deliver such opinions.

(c) the Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Extended Loan Party, the
authorization of this Amendment, the Guarantee Agreement, the Indemnity,
Subrogation and Contribution Agreement, and the transactions contemplated hereby
and any other legal matters relating to the Extended Loan Parties, the Loan
Documents or the transactions contemplated hereby, all in form and substance
reasonably satisfactory to the Administrative Agent;

(d) the Administrative Agent (or its counsel) shall have received from each New
Guarantor a counterpart of the Supplement to the Guarantee Agreement signed on
behalf of such New Guarantor; and

(e) the Administrative Agent (or its counsel) shall have received from each New
Guarantor a counterpart of the Supplement to the Indemnity, Subrogation and
Contribution Agreement signed on behalf of such New Guarantor.

SECTION 9. No Other Amendments; Confirmation.

(a) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Administrative Agent or the Lenders under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. Nothing herein shall be deemed to entitle any Extended Loan
Party to a consent to, or a waiver, amendment, modification or other change of,
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Loan Document in similar or different
circumstances. This Amendment shall apply and be effective only with respect to
the provisions of the Loan Documents specifically referred to herein. This
Amendment shall constitute a Loan Document.

(b) On and after the Third Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import, and each reference to the Credit Agreement in any other Loan
Document, shall be deemed a reference to the Credit Agreement (as amended
hereby).

SECTION 10. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent.

SECTION 11. Governing Law; Counterparts.

(a) This Amendment and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York.

 

5



--------------------------------------------------------------------------------

(b) This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument. This
Amendment may be delivered by facsimile transmission or other electronic imaging
means of the relevant signature pages hereof.

SECTION 12. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment and
Waiver to be duly executed and delivered by their duly authorized officers as of
the day and year first above written.

 

BLACKSTONE GROUP HOLDINGS L.P., by  

Blackstone Group Holdings L.L.C.

its General Partner,

   

/s/ Stephen A. Schwarzman

  Name:   Stephen A. Schwarzman   Title:   Chairman and Chief Executive Officer
JPMORGAN CHASE BANK, N.A. as Administrative Agent and a Lender, by  

/s/ Riva L. Brandt

Name:   Riva L. Brandt Title:   Executive Director

To approve this Amendment:

NAME OF INSTITUTION:

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

by  

/s/ Alain Daoust

Name:   Alain Daoust Title:   Director by  

/s/ Denise L. Alvarez

Name:   Denise L. Alvarez Title:   Associate

Name of Institution:

Bank of America, N.A.

by  

/s/ David H. Strickert

Name:   David H. Strickert Title:   Senior Vice President

Name of Institution:

Citicorp North America Inc.

by  

/s/ Alex Duka

Name:   Alex Duka Title:   Managing Director

 

6



--------------------------------------------------------------------------------

Name of Institution:

Deutsche Bank Trust Company Americas

by  

/s/ Susan LeFevre

Name:   Susan LeFevre Title:   Director by  

/s/ Evelyn Thierry

Name:   Evelyn Thierry Title:   Vice President

Name of Institution:

Greenwich Capital Markets, Inc.,

as agent for the Royal Bank of Scotland plc

by  

/s/ Fergus Smail

Name:   Fergus Smail Title:   Vice President

Name of Institution:

UBS Loan Finance LLC

by  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director, Banking Products Services, US by  

/s/ David B. Julie

Name:   David B. Julie Title:   Associate Director, Banking Products Services,
US

EXHIBIT A

SCHEDULE 2.01

 

Lender

   Commitment

JPMorgan Chase Bank, N.A. (as successor to JPMorgan Chase Bank)

   $ 288,000,000

Credit Suisse

   $ 202,500,000

Bank of America, N.A.

   $ 202,500,000

Citicorp North America Inc.

   $ 202,500,000

Deutsche Bank Trust Company Americas

   $ 202,500,000

The Royal Bank of Scotland PLC

   $ 126,000,000

UBS Loan Finance LLC

   $ 126,000,000           $ 1,350,000,000       

EXHIBIT B

Released Entities

Blackstone Alternative Asset Management L.P.

Blackstone Management Partners L.L.C.

Blackstone Management Partners III L.L.C.

Blackstone Management Partners IV L.L.C.

 

7



--------------------------------------------------------------------------------

Blackstone Communications Advisors I L.L.C.

BRE Advisors II L.L.C.

BRE Advisors IV L.L.C.

BRE Advisors International L.L.C.

BMEZ Advisors L.L.C.

BCLO Advisors L.L.C.

Blackstone H.F. Associates L.L.C.

Blackstone H.F. Advisors L.P.

BMEZ Advisors II L.L.C.

BRE Advisors International II L.L.C.

Blackstone Management Partners V L.L.C

BRE Advisors V L.L.C.

Blackstone DD Advisors L.L.C.

Blackstone DD Associates L.L.C.

 

8